t c memo united_states tax_court kelvin and arlene jackson petitioners v commissioner of internal revenue respondent docket no filed date r determined deficiencies in income_tax for ps’ and taxable years primarily on account of disallowed business_expense deductions and determined that ps were liable for the sec_6662 i r c accuracy-related_penalty for held ps failed to substantiate their claimed deductions and are liable for the deficiencies held further ps are liable for the sec_6662 i r c accuracy-related_penalty for kelvin and arlene jackson pro sese kelli h todd and gerald brantley for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for judicial review of a notice_of_deficiency dated date that determined deficiencies of dollar_figure and dollar_figure for taxable years and and a sec_6662 accuracy-related_penalty of dollar_figure for taxable_year petitioners timely petitioned this court to review the notice_of_deficiency after concessions by both parties the issues for decision are whether petitioners are entitled to fully or partially deduct in taxable_year business startup expenditures that were incurred in and 1unless otherwise indicated all section references are to the internal_revenue_code code of as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2petitioners concede that they are not entitled to a dollar_figure deduction for disabled workers sic impair claimed on their schedule c profit or loss from business for their taxable_year respondent concedes that for taxable_year petitioners are allowed to claim the following schedule c deductions dollar_figure interest_expense dollar_figure travel expense dollar_figure in other expenses dollar_figure depreciation expense and dollar_figure in educational expenses for university of texas classes respondent concedes that for taxable_year petitioners are allowed a dollar_figure schedule c deduction for donated books 3the total amount of startup expenditures that petitioners incurred in and and deducted in is unclear to the court respondent claimed that petitioners presented approximately dollar_figure in receipts dated or petitioners offered into evidence receipts dated or totaling approximately dollar_figure the discrepancy regarding the continued whether petitioners had cost_of_goods_sold of dollar_figure for taxable_year whether petitioners are entitled to expense dollar_figure in depreciable business_assets purchased in taxable_year whether petitioners are entitled to claim schedule c deductions in excess of the dollar_figure and dollar_figure for and respectively that respondent has previously allowed or conceded whether petitioners are liable for the sec_6662 accuracy-related_penalty for taxable_year whether to grant petitioners’ motion to impose sanctions on respondent pursuant to rule c findings_of_fact some of the facts have been stipulated by the parties the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in austin texas continued amount of petitioners’ startup expenditures is moot as the court concludes infra that petitioners are not entitled to deduct their startup expenditures the court notes that petitioners claimed dollar_figure in schedule c deductions for and were unable to substantiate most of those deductions 4the court notes that in calculating their schedule c expenses petitioners made an error that respondent did not notice see infra note the dollar_figure amount is based on the court’s calculation correcting for the error of the schedule c expenses allowed or conceded by respondent arlene jackson mrs jackson established her sole_proprietorship hansie productions health education research hansie productions in date on date mrs jackson received a dollar_figure loan from business invest in growth big to fund the startup costs of hansie productions according to the terms of the loan dollar_figure was to be used to purchase inventory and dollar_figure was to be used as operating capital on schedule c of petitioners’ joint form_1040 u s individual_income_tax_return line h was checked to indicate that hansie productions’ business was started during the taxable_year hansie productions provides health education and health and arts programming conducts health research studies and publishes and distributes books pamphlets brochures and bookmarks hansie productions provides classes and counseling on abstinence drugs and alcohol to middle schools and high schools in texas mrs jackson is the author of several books including ain’t no half steppin’ champions of change biographies of famous black americans and howling against the wind petitioners’ joint form_1040 was received by respondent on date on schedule c petitioners claimed a net_loss of dollar_figure for hansie productions specifically 5the only schedule c deductions that are at issue for taxable years and are those from hansie productions continued petitioners reported dollar_figure in gross_sales and claimed cost_of_goods_sold cgs of dollar_figure respondent allowed only dollar_figure of the claimed cgs to substantiate their cgs petitioners presented at trial an invoice from steck-vaughn co dated date for big_number copies of champions of change biographies of famous black americans for a total cost of dollar_figure petitioners also presented an invoice from winston derek publishers group inc dated date for a total cost of dollar_figure for copies of howling against the wind additionally petitioners presented travelers express co inc drawers travelers express receipts with a combined total of dollar_figure the travelers express receipts which provided only the date and amount contained handwritten continued kelvin jackson’s mr jackson schedule c-ez net profit from business and schedule c deductions are not at issue accordingly all references to schedule c deductions are to those for hansie productions mr jackson reported on his schedule c-ez a net profit of dollar_figure from his business of news paper sic deliverer as a result line of petitioners’ joint form_1040 lists dollar_figure as their net business loss 6respondent’s notice_of_deficiency indicates that dollar_figure of the claimed dollar_figure cgs was disallowed in which would leave dollar_figure as allowable the court notes that amount should have been rounded to dollar_figure not dollar_figure 7the travelers express receipts were dated date and mar and and date bearing amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively notations on the backs of the travelers express receipts that provide monarch pub ain’t no half steppin’ petitioners also provided ups receipts showing that mrs jackson mailed her books to bookstores and other recipients the receipts provide the names addresses package contents and declared values of shipments by mrs jackson mr jackson and hansie productions the total declared value for all of the books shipped was dollar_figure petitioners also presented an invoice from bacon’s mailing service for dollar_figure dated date the invoice indicates that petitioners purchased press kits which consisted of a 5x7 photo w label caption affixed to back 8a ups receipt dated date indicates that mrs jackson shipped books to amazon com advantage dc in delaware with a declared value of dollar_figure and to barnes nobles extended title in new jersey in two separate packages each with a declared value of zero a ups receipt dated date indicates that mrs jackson shipped books to nu world of books in texas and that mr jackson shipped books to mrs jackson in new jersey and pennsylvania there were no declared values provided a ups receipt dated date indicates that mrs jackson shipped books to lushena books in illinois tmj d lindsey council in north carolina barnes nobles in new jersey and the elliott bay book co in washington the receipt lists the declared value as dollar_figure for each of the first packages and dollar_figure for the fourth a ups receipt dated date indicates that mrs jackson shipped books to ingram book com in tennessee and amazon com in delaware there were no declared values provided a ups receipt dated date indicates that mrs jackson shipped books to ingram book company in tennessee there was no declared value provided a ups receipt dated date indicates that hansie productions shipped books to amazon com advantage dc in delaware with a declared value of dollar_figure paperback book page cover page and page release to be collated stapled and inserted into a padded envelope mailer that totaled dollar_figure and also software media contact list that totaled dollar_figure the invoice indicates below the total prepaid via visa credit card ending in number expiration date petitioners also claimed on their schedule c for the taxable_year supplies other than those included in cgs of dollar_figure which respondent disallowed at trial petitioners provided invoices for inter alia a dell computer a digital camera a scanner and office furniture which substantiated dollar_figure of their claimed expenses respondent conceded that petitioners are entitled to a depreciation expense of dollar_figure for taxable_year see supra note additionally petitioners claimed total expenses of dollar_figure on schedule c of their joint form_1040 which included other expenses of dollar_figure on line of schedule 9attached to the invoice was a fax from bacon’s mailing service to hansie productions entitled re quote for mailing dated date that stated mailing to include one kit project description cover with one 5x7 photo with label caption affixed to the back one paperback book one 1-page generic cover page and one 3-page release to be collated and stapled and inserted into padded mailer client to provide letterhead for 1st pages of release and paperback books bacon’s to provide plain white for second pages of release photo reproduction kit covers and padded mailers emphasis omitted cdollar_figure respondent initially disallowed all of petitioners’ claimed other expenses for but subsequently conceded dollar_figure see supra note petitioners also deducted on their joint form_1040 expenses_incurred in taxable years and see supra note on their joint form_1040 petitioners claimed a net_loss of dollar_figure from hansie productionsdollar_figure specifically petitioners reported dollar_figure in gross_receipts and did not claim any cgs petitioners claimed dollar_figure in total expensesdollar_figure 10the total expenses consisted of advertising of dollar_figure supplies of dollar_figure and other expenses which included occupational professional organization dues of dollar_figure travel to secure distributers customers of dollar_figure business management consultant of dollar_figure post office box website of dollar_figure professional magazines books trade of dollar_figure disabled worker impairment expenses necessary for proprietor to work of dollar_figure expense required to satisfactorily perform work of dollar_figure and incidental supplies consumed in tax_year of dollar_figure 11mr jackson reported on his schedule c a net profit of dollar_figure from misc income as a result line of petitioners’ joint form_1040 lists dollar_figure as their net business loss 12the total expenses consisted of advertising of dollar_figure car and truck expenses of dollar_figure interest of dollar_figure rent or lease of dollar_figure meals and entertainment of dollar_figure legal and professional services of dollar_figure and other expenses which included donated books to library of dollar_figure disabled workers impair of dollar_figure po rent of dollar_figure professional org dues of dollar_figure professional trade mag of dollar_figure and website of dollar_figure the court notes that the listed other expenses total dollar_figure not dollar_figure as was listed on line other expenses of continued on date petitioners filed a motion for sanctions against respondent a trial was held on date at trial petitioners presented voluminous documents that were admitted into evidencedollar_figure on date respondent’s response to petitioners’ motion for sanctions against respondent was filed with the court opinion i burden_of_proof as a general_rule the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant continued mrs jackson’ sec_2001 schedule c petitioners appear to have made a mathematical error that went undetected by respondent according to the court’s calculations mrs jackson’s listed schedule c expenses total dollar_figure not dollar_figure 13many of petitioners’ documents that were admitted into evidence were from taxable years preceding the years in issue also many documents were letters e-mails and questionnaires that failed to substantiate any expenditures petitioners’ extensive documentation as described on brief included inter alia a letter of recommendation from the past owner of the emergi-clinic which states that mrs jackson had successfully attended computer classes in and that she’d worked as a manager and had trained staff members she has a letter of appreciation from texas circuit for allowing her students to participate in ‘open mic night ’ petitioner has letters from teachers in beaumont and dallas texas thanking her for the programming she’d provided their students to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has inter alia complied with substantiation requirements pursuant to the internal_revenue_code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 in the instant case petitioners did not argue that the burden should shift and they failed to comply with the substantiation requirements accordingly the burden_of_proof remains on petitioners ii deductions a general rules deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions 503_us_79 292_us_435 taxpayers must maintain records relating to their income and expenses and must prove their entitlement to all claimed deductions credits and expenses in controversy see sec_6001 rule a indopco inc v commissioner supra pincite welch v helvering supra pincite pursuant to sec_162 a taxpayer is entitled to deduct all of the ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the taxpayer bears the burden of proving that the expenses were ordinary and necessary according to sec_162 in certain circumstances the taxpayer must meet specific substantiation requirements in addition to sec_162 see sec_274 to be ordinary the transaction which gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1 a income_tax regs generally a claimed expense other than those subjected to heightened scrutiny under sec_274 may be deductible even where the taxpayer is unable to fully substantiate it if there is an evidentiary basis for doing so 39_f2d_540 2d cir 85_tc_731 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to make as close an approximation of the allowable expense as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra b substantiation requirements of sec_274 sec_274 applies to any traveling expense including meals_and_lodging away from home entertainment amusement and recreational expenses or the use of listed_property as defined in sec_280f including personal computers to deduct such expenses the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use the time and place of the travel entertainment amusement or recreation its business_purpose and in the case of entertainment the business relationship to the taxpayer of each expenditure or use sec_274 to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date c startup expenditures pursuant to sec_195 startup expenditures are not generally deductible however at the election of the taxpayer startup expenditures may be treated as deferred expenses and amortized over at least a 60-month period beginning in the month in which the active trade_or_business begins see sec_195 c sec_195 provides in part the term startup expenditure means any amount-- a paid_or_incurred in connection with-- i investigating the creation or acquisition of an active trade_or_business or ii creating an active trade_or_business or iii any activity engaged in for profit and for the production_of_income before the day on which the active trade_or_business begins in anticipation of such activity becoming an active trade_or_business and b which if paid_or_incurred in connection with the operation of an existing active trade_or_business in the same field as the trade_or_business referred to in subparagraph a would be allowable as a deduction for the taxable_year in which paid_or_incurred the taxpayer must elect to amortize his or her startup expenditures sec_195 regulations promulgated under sec_195 provide the time and manner for making such an election see sec_1_195-1 income_tax regs a taxpayer makes an election by attaching a statement election statement to his or her tax_return which must be filed no later than the date prescribed for filing the return including extensions for the taxable_year in which the active trade_or_business beginsdollar_figure sec_195 sec_1_195-1 income_tax regs the election statement must provide the following information the statement shall set forth a description of the trade_or_business to which it relates with sufficient detail so that expenses relating to the trade_or_business can be identified properly for the taxable_year in which the statement is filed and for all future taxable years to which it relates the statement also shall include the number of months not less than over which the expenditures are to be amortized and to the extent known at the time the statement is filed a description of each start-up_expenditure incurred whether or not paid and the month in which the active trade_or_business began or was acquired sec_1_195-1 income_tax regs once effective the election applies to all startup expenditures related to the active trade_or_business and is irrevocable sec_1_195-1 income_tax regs a taxpayer may file a revised statement that includes any startup expenditures not included in the original statement sec_1_195-1 income_tax regs 14the election statement may be attached to and filed with a tax_return for a taxable_year preceding the taxable_year in which the taxpayer’s trade_or_business becomes active sec_1_195-1 income_tax regs the election does not become effective until the first month in which the taxpayer’s trade_or_business becomes active id a taxpayer bears the burden of proving that he or she executed a timely election to amortize startup expenditures see krebs v commissioner tcmemo_1992_154 pino v commissioner tcmemo_1987_28 petitioners have not established that they executed a timely election the record indicates that petitioners fully deducted in taxable_year the startup expenditures incurred in and for hansie productions the record further indicates that petitioners did not provide a description of each startup expenditure and did not amortize their expenditures respondent disallowed the entire amount of the deduction the court sustains respondent on this issue see krebs v commissioner supra pino v commissioner supra d cost_of_goods_sold in calculating gross_income taxpayers may offset gross revenue with cgs 65_tc_422 affd 584_f2d_53 5th cir pursuant to regulations promulgated under sec_162 the cost of goods purchased for resale with proper adjustment for opening and closing inventories is deducted from gross_sales in computing gross_income sec_1_162-1 income_tax regs see sec_1_61-3 income_tax regs taxpayers are required to take inventories at the beginning and end of each taxable_year in which the production purchase or sale of merchandise is an income-producing factor sec_1_471-1 income_tax regs there is an exception to the inventory_accounting requirements for taxpayers with average annual gross_receipts of dollar_figure million or less see revproc_2001_10 sec_1 2001_1_cb_272 the exception is only available for taxpayers that are not required to use the inventories or accrual_method of accounting and for tax years ending after december dollar_figure id sec_1 2002_1_cb_272 if the exception is applicable the taxpayer may choose to treat inventory in the same manner as materials_and_supplies that are not incidental pursuant to regulations promulgated under sec_162 see sec_1_162-3 income_tax regs pursuant to sec_1_162-3 income_tax regs taxpayers carrying materials_and_supplies on hand should include in expenses the charges for materials_and_supplies only in the amount that they are actually consumed and used in operation during the taxable_year for which the return is made provided that the costs of such materials_and_supplies have not been deducted in determining the net_income or loss or taxable_income for any previous year for a taxpayer using the exception the inventoriable items that are treated as materials_and_supplies that are not incidental are considered consumed and used in the year in which the taxpayer sells the merchandise or finished goods see rev 15the irs will not challenge a taxpayer’s use of the cash_method under sec_446 or a taxpayer’s failure to account for inventories under sec_471 in a tax_year ending before date if the taxpayer would satisfy the 3-tax-year-period gross_receipts_test of revproc_2001_10 sec_5 2001_1_cb_272 id sec c b pincite proc sec_4 c b pincite for a cash_method taxpayer the cost of such inventoriable items are deductible only in that year or in the taxable_year in which the taxpayer actually pays for the inventoriable items whichever is later id cgs is not treated as a deduction and is not subject_to the limitations on deductions contained in sec_162 and sec_274 88_tc_654 however any amount claimed as cgs must be substantiated and taxpayers are required to maintain records sufficient for this purpose sec_6001 nunn v commissioner tcmemo_2002_250 wright v commissioner tcmemo_1993_27 sec_1_6001-1 income_tax regs where taxpayers do not have adequate_records but where the record suggests that they clearly incurred an offset to gross_income courts may estimate the offset based on the evidence 39_f2d_540 2d cir on schedule c of petitioners’ joint form_1040 mrs jackson reported only dollar_figure of gross_receipts and claimed cgs of dollar_figure for hansie productions petitioners offered into evidence substantiation for inventory ie big_number copies of champions of change and copies of howling against the wind totaling dollar_figure on brief respondent conceded that mrs jackson produced documents substantiating that she paid dollar_figure to purchase copies of novels that she authored however respondent allowed petitioners only a dollar_figure cgs deduction since all of the books purchased were not sold during taxable_year petitioners claim that some of this inventory was utilized for garnering bookstores as distributors of products and for advertising publicity packages to newspapers consumer health information organizations television stations and radio stations for printed reviews petitioners presented an invoice from bacon’s mailing service that indicated that they had purchased press kits that would contain one paperback book each when mailed or shipped petitioners did not provide any evidence that they actually mailed or shipped the press kits other than ups receipts that indicated books with a declared value of dollar_figure had been shipped petitioners have not shown that the dollar_figure declared value was not included in the dollar_figure cgs allowed by respondent nor have they shown that they are entitled to cgs in excess of that allowed by respondent accordingly the court sustains respondent on the cgs issue for taxable_year e depreciable assets a taxpayer may elect to deduct as a current_expense the cost of any sec_179 property with certain dollar limitations that is acquired for purchase in the active_conduct_of_a_trade_or_business and placed_in_service during the taxable_year sec_179 b d see sec_1_179-4 income_tax regs sec_179 property was during the taxable years at issue tangible_personal_property and certain other_property listed in sec_1245 see sec_179 sec_1245 sec_179 has its own substantiation and election requirements the taxpayer must maintain records reflecting how and from whom the sec_179 property was acquired and when it was placed_in_service sec_1_179-5 income_tax regs a sec_179 election must be made on the taxpayer’s first income_tax return for the taxable_year the property is placed_in_service whether or not the return is timely or on an amended_return filed within the time prescribed by law including extensions for filing the original return for such year sec_179 sec_1_179-5 income_tax regs the sec_179 election must specify the total sec_179 expense deduction claimed and enumerate the portion of that deduction allocable to each specific item sec_179 sec_1_179-5 and income_tax regs the election is normally made by attaching form_4562 depreciation and amortization to the taxpayer’s returndollar_figure visin v commissioner tcmemo_2003_246 affd 122_fedappx_363 9th cir see instructions for schedule c profit or loss from business specific instructions part ii expenses 16part i of form_4562 is entitled election to expense certain tangible_property sec_179 line depreciation and sec_179 expense deduction form_4562 a taxpayer who fails to make the election is denied the benefits of sec_179 see visin v commissioner supra verma v commissioner tcmemo_2001_132 fors v commissioner tcmemo_1998_158 starr v commissioner tcmemo_1995_190 affd without published opinion 99_f3d_1146 9th cir petitioners deducted dollar_figure on schedule c of their joint form_1040 they failed to individually list the property in respect of which they claimed this deduction mrs jackson admitted at trial that petitioners did not attach form_4562 to their joint form_1040 respondent disallowed the entire deduction but conceded that petitioners are entitled to a depreciation expense of dollar_figure as petitioners failed to make the sec_179 election they are not entitled to the benefits of sec_179 accordingly the court sustains respondent on this issue f miscellaneous schedule c deductions on date the night before trial petitioners presented to respondent various invoices to substantiate additional expenses for petitioners presented invoices for advertising expenses internet design expenses travel_expenses mail and post office box expenses and trade magazine expenses 17petitioners provided invoices for inter alia a dell computer a digital camera a scanner and office furniture which substantiated dollar_figure of their claimed deduction respondent contends that petitioners have not shown that the expenses were not previously allowed or that the expenses were incurred in advertising expenses petitioners claimed on schedule c of their joint form_1040 an advertising expense of dollar_figure which respondent allowed petitioners then presented to respondent the night before trial several amazon com invoices totaling dollar_figuredollar_figure internal revenue_agent david irving who conducted petitioners’ audit testified at trial that the amazon com invoices substantiated a portion of the advertising deduction claimed and allowed on petitioners’ schedule c petitioners have not shown that the amazon com invoices were not included in deductions previously allowed accordingly the court concludes that petitioners are not entitled to a schedule c deduction on their tax_return for amazon com advertising expenses in excess of the dollar_figure advertising expense allowed by respondent 18petitioners presented the following amazon com invoices that listed hansie productions as the vendor dated date in the amount of dollar_figure dated date in the amount of dollar_figure dated date in the amount of dollar_figure dated date in the amount of dollar_figure dated date in the amount of dollar_figure dated date in the amount of dollar_figure dated date in the amount of dollar_figure dated date in the amount of dollar_figure dated date in the amount of dollar_figure dated date in the amount of dollar_figure and dated date which makes it irrelevant to taxable_year in the amount of dollar_figure the total amount_paid to amazon com in taxable_year was dollar_figure internet design expenses petitioners presented at trial invoices for web site design from nigel gusdorf of dollar_figure and dollar_figure paid april and date respectively on schedule c of their joint form_1040 petitioners claimed and respondent allowed a deduction of dollar_figure for website petitioners failed to show that the dollar_figure in invoices they presented was not included in their previously allowed deduction accordingly the court concludes that petitioners are not entitled to an additional schedule c deduction on their tax_return for web site design expenses travel_expenses as stated supra the strict substantiation requirements of sec_274 apply to travel_expenses petitioners presented invoices from northwest airlines and doubletree hotel in the amounts of dollar_figure and dollar_figure respectively for a trip to columbia south carolina from november to petitioners produced at trial a document which was previously given to respondent entitled business use of car tax_year that provided to columbia s c conducted workshop at black owned bookstore--agreement w bookstore to carry books airline hotel documentation provided however mrs jackson did not produce the agreement she entered into with the bookstore petitioners have not presented any evidence substantiating the alleged business_purpose of mrs jackson’s trip other than their document and her uncorroborated testimony at trial and therefore have failed to meet the substantiation requirements of sec_274 furthermore although petitioners did not claim a deduction for travel_expenses on their joint form_1040 respondent allowed dollar_figure in travel_expenses petitioners have not shown that the northwest airlines and doubletree travel_expenses were not included in the expenses previously allowed by respondent accordingly the court concludes that petitioners are not entitled to a deduction for travel_expenses in excess of the dollar_figure previously allowed by respondent mail and post office box expenses petitioners presented at trial an invoice from bacon’s mailing service dollar_figure for taxable_year discussed supra petitioners did not claim an expense for mailing services on their joint form_1040 respondent contends that petitioners have not shown that the invoice was paid in as the prepayment date was not provided the court agrees with respondent accordingly the court concludes that petitioners are not entitled to a schedule c deduction for mailing expenses for taxable_year petitioners claimed a deduction for po rent of dollar_figure on schedule c of their joint form_1040 which respondent allowed the night before trial petitioners presented an invoice dated for a u s postal service post office box in the amount of dollar_figure petitioners have not shown that the invoice presented at trial was not included in the deduction previously allowed by respondent accordingly the court concludes that petitioners are not entitled to a schedule c deduction for post office box expenses for taxable_year in excess of the dollar_figure previously allowed trade magazine expenses the night before trial petitioners presented to respondent the following invoices publishers weekly in the amount of dollar_figure dated date bowker in the amount of dollar_figure for literary market place which was prepaid by a visa credit card and reflected a renewal date of date and ad lib publications in the amount of dollar_figure dated date on schedule c of their joint form_1040 petitioners claimed and respondent allowed deductions of dollar_figure for professional org dues and dollar_figure for professional trade mag petitioners have not shown that the invoices they presented were not included in either of the deductions previously allowed accordingly the court concludes that petitioners are not entitled to a schedule c deduction for trade magazine expenses for taxable_year in excess of the dollar_figure previously allowed iii penalty a general rules the commissioner bears the burden of production in any court_proceeding with respect to an individual’s liability for penalties or additions to tax sec_7491 to meet this burden the commissioner must present sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 in instances where an exception to the penalty or addition_to_tax is afforded upon a showing of reasonable_cause the taxpayer bears the burden of showing such cause id pincite- b sec_6662 accuracy-related_penalty pursuant to sec_6662 a taxpayer may be liable for a 20-percent penalty on the portion of an understatement of income_tax attributable to inter alia negligence or disregard of rules or regulations or to a substantial_underpayment of tax sec_6662 and b and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 the regulations promulgated under sec_6662 provide that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances sec_1_6662-3 income_tax regs the regulations further provide that negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs negligence is defined as the ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part on another ground 43_tc_168 and t c memo see 925_f2d_348 9th cir affg 92_tc_1 negligence is determined by testing the taxpayer’s conduct against that of a reasonable prudent person 731_f2d_1417 9th cir affg 79_tc_714 no penalty is imposed under sec_6662 if there is reasonable_cause for the underpayment_of_tax and the taxpayer has acted in good_faith sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances of each particular case sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable considering the taxpayer’s experience knowledge and education sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs petitioners are no strangers to the sec_6662 accuracy-related_penalty this court sustained respondent’s determination that petitioners were liable for the sec_6662 penalty for taxable_year because of their failure to maintain and produce the required_documentation to support their deductions jackson v commissioner tcmemo_2005_159 on schedule c of their joint form_1040 petitioners fully deducted startup costs incurred in and for hansie productions instead of amortizing the expenditures over a period of at least months the instructions to schedule c clearly state that startup expenditures must be amortized see instructions for schedule c profit or loss from business general instructions other schedules and forms you may have to file and part v specific instructions other expenses instructions for form_4562 part vi--amortization line additionally petitioners fully deducted the cost of office furniture and equipment they purchased in some of which they admitted was for personal_use without making the appropriate election under sec_179 the instructions to schedule c clearly state that form_4562 must accompany the tax_return see instructions for schedule c profit or loss from business general instructions other schedules and forms you may have to file and line depreciation and sec_179 expense deduction instructions for form_4562 part i-- election to expense certain tangible_property sec_179 furthermore petitioners claimed cgs of dollar_figure while reporting only dollar_figure in gross_receipts which the court concludes would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances see sec_1 b ii income_tax regs overall for taxable_year petitioners failed to keep adequate books_and_records and to substantiate items properly see sec_1_6662-3 income_tax regs the court concludes that petitioners acted negligently with regards to their joint form_1040 they failed to substantiate and ascertain the correctness of many of their claimed deductions accordingly the court sustains respondent on this issue iv petitioners’ motion for sanctions rule c provides that if a party fails to obey an order of the court involving certain discovery matters then the court may make such orders as to the failure as are just such orders may include but are not limited to an order striking out pleadings or parts thereof or staying further proceedings until the order is obeyed or dismissing the case or any part thereof or rendering a judgment by default against the disobedient party rule c petitioners in their motion have asked the court to issue an order imposing sanctions upon respondent for failure to adhere to the branerton requirement petitioners on brief claim that respondent should have granted petitioners sic numerous written requests for discovery as the pertinent documents were in their possession and not inconvenient for the service an assistant or secretary to copy and mail to the petitioners tax_court rule petitioner’s motion further states that after respondent failed to provide petitioners copies of every document given to the service petitioners then made application to the court for a written deposition to be taken of tax compliance officer d l irving emphasis omitted the court denied petitioners’ applications for orders to take depositions although petitioners repeatedly argued that respondent failed to provide them with requested documents petitioners on brief asserted that they were able to reconstruct with original documentation the majority of deductions which had been taken emphasis omitted respondent complied with all of the court’s orders and as a result was in compliance with rule c all of petitioners’ complaints regarding respondent’s alleged conduct during discovery are related to motions by petitioners that were denied by this court accordingly the court denies petitioners’ motion for sanctions v conclusion the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing and concessions by both parties an appropriate order will be issued and decision will be entered under rule
